DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fuiyeong Kim on 04/22/2022.

The application has been amended as follows: 
                                                In the Claims
3.	Cancel the withdrawn claims 3 and 4 from the application.
	In claim 1, at the end of line 3, replace “the rail and consecutively detecting” with --the rail and for consecutively detecting--.
	In claim 1, line 7, replace “welded section when the height variations detected by the detecting means at” with --welded section when the height variations detected by the detecting means across--.
	In claim 1, line 10, replace “and an end point of the welded section when the height variations detected” --and as an end point of the welded section when the height 
variations detected--.
	In claim 1, line 11, replace “by the detecting means at” with --by the detecting means across--.
	In claim 1, line 13, replace “and defining the welded section between the starting point and the end point” with --and defining the welded section as being between the starting point and the end point--.
	In claim 1, lines 14-15, replace “a heating means for heat treatment based on a position of the welded section defined by the control unit.”  with --a heating means for the post-heat treatment of the rail at a position of the welded section determined by the control unit.--.

Allowable Subject Matter
4.	Claims 1, 2 and 5-7 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art of record differs from the instant claimed invention by failing to teach and/or adequately suggest: a detection means movable along a length direction of the welded rail and for consecutively detecting height variations of a surface of the rail at a predetermined pitch along  the length direction of the welded rail together with a controller for determining a starting point of the welded section and an end point of the welded section based on the frequency of the detected height variations to allow a post-heat treatment to be performed at an appropriate position along the welded rail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        
/JESSEE R ROE/Primary Examiner, Art Unit 1759